EXHIBIT SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (the "Agreement") is by and between John C. Earley, Jr. ("Mr. Earley") and Gulf South Pipeline Company, LP ("Gulf South"), Gulf Crossing Pipeline Company LLC ("Gulf Crossing"), Texas Gas Transmission, LLC ("Texas Gas"), Boardwalk GP, LLC (“Boardwalk GP”) and Boardwalk Operating GP, LLC ("Boardwalk Operating") (Gulf South, Gulf Crossing, Texas Gas, Boardwalk GP and Boardwalk Operating are collectively referred to herein as the "Company"). 1.Separation Date.Mr. Earley's employment with the Company has terminated effective May 2, 2008 (the "Separation Date"). 2.Consulting Services.In consideration of the payment set forth in Section 4.2 of this Agreement, for a period of six months from the Separation Date, Mr.
